


 HR 797 ENR: To amend title 38, United States Code, to

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the First SessionBegun and held
		at the City of Washington on Thursday, the fourth day of January, two thousand
		and seven
		H. R. 797
		
		AN ACT
		To amend title 38, United States Code, to
		  improve low-vision benefits matters, matters relating to burial and memorial
		  affairs, and other matters under the laws administered by the Secretary of
		  Veterans Affairs, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dr. James Allen Veteran Vision Equity Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Low-Vision Benefits Matters
					Sec. 101. Modification of rate of visual impairment for payment
				of disability compensation.
					Sec. 102. Improvement in compensation for veterans in certain
				cases of impairment of vision involving both eyes.
					Title II—Matters relating to Burial and Memorial
				Affairs
					Sec. 201. Provision of medallion or other device for
				privately-purchased grave markers.
					Sec. 202. Improvement in provision of assistance to States
				relating to the interment of veterans in cemeteries other than national
				cemeteries.
					Sec. 203. Modification of authorities on provision of
				Government headstones and markers for burials of veterans at private
				cemeteries.
					Title III—Other Matters
					Sec. 301. Use of national directory of new hires for income
				verification purposes for certain veterans benefits.
					Sec. 302. Extension of authority of Secretary of Veterans
				Affairs to provide an educational assistance allowance to persons performing
				qualifying work-study activities.
				
			ILow-Vision Benefits
			 Matters
			101.Modification of
			 rate of visual impairment for payment of disability compensationSection 1114(o) of title 38, United States
			 Code, is amended by striking 5/200 and inserting 20/200
			 .
			102.Improvement in
			 compensation for veterans in certain cases of impairment of vision involving
			 both eyesSection 1160(a)(1)
			 of title 38, United States Code, is amended—
				(1)by striking
			 blindness both places it appears and inserting impairment
			 of vision;
				(2)by striking
			 misconduct; and inserting misconduct and—;
			 and
				(3)by
			 adding at the end the following new subparagraphs:
					
						(A)the impairment of
				vision in each eye is rated at a visual acuity of 20/200 or less; or
						(B)the peripheral
				field of vision for each eye is 20 degrees or
				less;
						.
				IIMatters relating
			 to Burial and Memorial Affairs
			201.Provision of
			 medallion or other device for privately-purchased grave markersSection 2306(d) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
				
					(5)In lieu of furnishing a headstone or
				marker under this subsection, the Secretary may furnish, upon request, a
				medallion or other device of a design determined by the Secretary to signify
				the deceased’s status as a veteran, to be attached to a headstone or marker
				furnished at private
				expense.
					.
			202.Improvement in
			 provision of assistance to States relating to the interment of veterans in
			 cemeteries other than national cemeteries
				(a)Repeal of Time
			 Limitation for State Filing for Reimbursement for Interment Costs
					(1)In
			 generalThe second sentence of section 3.1604(d)(2) of title 38,
			 Code of Federal Regulations, shall have no further force or effect as it
			 pertains to unclaimed remains of a deceased veteran.
					(2)Retroactive
			 applicationParagraph (1)
			 shall take effect as of October 1, 2006 and apply with respect to interments
			 and inurnments occurring on or after that date.
					(b)Grants for
			 Operation and Maintenance of State Veterans’ Cemeteries
					(1)In
			 generalSubsection (a) of section 2408 of title 38, United States
			 Code, is amended to read as follows:
						
							(a)(1)Subject to subsection (b), the Secretary
				may make a grant to any State for the following purposes:
									(A)Establishing, expanding, or improving
				a veterans’ cemetery owned by the State.
									(B)Operating and maintaining such a
				cemetery.
									(2)A
				grant under paragraph (1) may be made only upon submission of an application to
				the Secretary in such form and manner, and containing such information, as the
				Secretary may
				require.
								.
					(2)Limitation on
			 amounts awardedSubsection (e) of such section is amended—
						(A)by inserting
			 (1) before Amounts; and
						(B)by adding at the
			 end the following new paragraph:
							
								(2)In any fiscal year, the aggregate
				amount of grants awarded under this section for the purposes specified in
				subsection (a)(1)(B) may not exceed
				$5,000,000.
								.
						(3)Conforming
			 amendmentsSuch section is
			 further amended—
						(A)in subsection
			 (b)—
							(i)by
			 striking Grants under this section and inserting A grant
			 under this section for a purpose described in subsection (a)(1)(A);
			 and
							(ii)by
			 striking a grant under this section each place it appears and
			 inserting such a grant;
							(B)in subsection (d),
			 by striking to assist such State in establishing, expanding, or
			 improving a veterans’ cemetery; and
						(C)in subsection
			 (f)(1), by inserting , or in operating and maintaining such
			 cemeteries, after veterans’ cemeteries.
						(4)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out the amendments
			 made by this subsection.
					203.Modification of
			 authorities on provision of Government headstones and markers for burials of
			 veterans at private cemeteries
				(a)Repeal of
			 Expiration of AuthoritySubsection (d) of section 2306 of title
			 38, United States Code, as amended by section 201, is further amended—
					(1)by striking
			 paragraph (3); and
					(2)by
			 redesignating paragraphs (4) and (5), as added by that section, as paragraphs
			 (3) and (4), respectively.
					(b)Retroactive
			 Effective DateNotwithstanding subsection (d) of section
			 502 of the Veterans Education and Benefits Expansion Act of 2001 (Public Law
			 107–103; 115 Stat. 995; 38 U.S.C. 2306 note) or any other provision of law, the
			 amendments made by that section and by subsections (a), (b), (c), (d), and (f)
			 of section 402 of the Veterans Benefits, Health Care, and Information
			 Technology Act of 2006 (Public Law 109–461; 120 Stat. 3429) shall take effect
			 as of November 1, 1990, and shall apply with respect to headstones and markers
			 for the graves of individuals dying on or after that date.
				IIIOther
			 Matters
			301.Use of national
			 directory of new hires for income verification purposes for certain veterans
			 benefits
				(a)Authority for
			 information comparisons and disclosures of information to assist in
			 administration of certain veterans benefitsSection 453(j) of the
			 Social Security Act (42 U.S.C. 653(j)) is amended by adding at the end the
			 following new paragraph:
					
						(11)Information
				comparisons and disclosures to assist in administration of certain veterans
				benefits
							(A)Furnishing of
				information by Secretary of Veterans AffairsSubject to the
				provisions of this paragraph, the Secretary of Veterans Affairs shall furnish
				to the Secretary, on such periodic basis as determined by the Secretary of
				Veterans Affairs in consultation with the Secretary, information in the custody
				of the Secretary of Veterans Affairs for comparison with information in the
				National Directory of New Hires, in order to obtain information in such
				Directory with respect to individuals who are applying for or receiving—
								(i)needs-based
				pension benefits provided under chapter 15 of title 38, United States Code, or
				under any other law administered by the Secretary of Veterans Affairs;
								(ii)parents’
				dependency and indemnity compensation provided under section 1315 of title 38,
				United States Code;
								(iii)health care
				services furnished under subsections (a)(2)(G), (a)(3), or (b) of section 1710
				of title 38, United States Code; or
								(iv)compensation paid under chapter 11 of title
				38, United States Code, at the 100 percent rate based solely on unemployability
				and without regard to the fact that the disability or disabilities are not
				rated as 100 percent disabling under the rating schedule.
								(B)Requirement to
				seek minimum informationThe Secretary of Veterans Affairs shall
				seek information pursuant to this paragraph only to the extent necessary to
				verify the employment and income of individuals described in subparagraph
				(A).
							(C)Duties of the
				Secretary
								(i)Information
				disclosureThe Secretary, in cooperation with the Secretary of
				Veterans Affairs, shall compare information in the National Directory of New
				Hires with information provided by the Secretary of Veterans Affairs with
				respect to individuals described in subparagraph (A), and shall disclose
				information in such Directory regarding such individuals to the Secretary of
				Veterans Affairs, in accordance with this paragraph, for the purposes specified
				in this paragraph.
								(ii)Condition on
				disclosureThe Secretary shall make disclosures in accordance
				with clause (i) only to the extent that the Secretary determines that such
				disclosures do not interfere with the effective operation of the program under
				this part.
								(D)Use of
				information by secretary of veterans affairsThe Secretary of
				Veterans Affairs may use information resulting from a data match pursuant to
				this paragraph only—
								(i)for the purposes
				specified in subparagraph (B); and
								(ii)after removal of
				personal identifiers, to conduct analyses of the employment and income
				reporting of individuals described in subparagraph (A).
								(E)Reimbursement of
				HHS costsThe Secretary of Veterans Affairs shall reimburse the
				Secretary, in accordance with subsection (k)(3), for the costs incurred by the
				Secretary in furnishing the information requested under this paragraph.
							(F)ConsentThe
				Secretary of Veterans Affairs shall not seek, use, or disclose information
				under this paragraph relating to an individual without the prior written
				consent of such individual (or of a person legally authorized to consent on
				behalf of such individual).
							(G)Expiration of
				authorityThe authority under this paragraph shall expire on
				September 30,
				2011.
							.
				(b)Amendments to
			 veterans affairs authority
					(1)In
			 generalChapter 53 of title 38, United States Code, is amended by
			 inserting after section 5317 the following new section:
						
							5317A.Use of income
				information from other agencies: independent verification required before
				termination or reduction of certain benefits and services
								(a)Independent
				verification requiredThe
				Secretary may terminate, deny, suspend, or reduce any benefit or service
				specified in section 5317(c), with respect to an individual under age 65 who is
				an applicant for or recipient of such a benefit or service, by reason of
				information obtained from the Secretary of Health and Human Services under
				section 453(j)(11) of the Social Security Act, only if the Secretary takes
				appropriate steps to verify independently information relating to the
				individual’s employment and income from employment.
								(b)Opportunity to
				contest findingsThe Secretary shall inform each individual for
				whom the Secretary terminates, denies, suspends, or reduces any benefit or
				service under subsection (a) of the findings made by the Secretary under such
				subsection on the basis of verified information and shall provide to the
				individual an opportunity to contest such findings in the same manner as
				applies to other information and findings relating to eligibility for the
				benefit or service involved.
								(c)Source of funds
				for reimbursement to Secretary of Health and Human ServicesThe
				Secretary shall pay the expense of reimbursing the Secretary of Health and
				Human Services in accordance with section 453(j)(11)(E) of the Social Security
				Act, for the cost incurred by the Secretary of Health and Human Services in
				furnishing information requested by the Secretary under section 453(j)(11) of
				such Act, from amounts available to the Department for the payment of
				compensation and pensions.
								(d)Expiration of
				authorityThe authority under this section shall expire on
				September 30,
				2011.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5317 the following
			 new item:
						
							
								5317A. Use of income information from
				other agencies: independent verification required before termination or
				reduction of certain benefits and
				services.
							
							.
					302.Extension of
			 authority of Secretary of Veterans Affairs to provide an educational assistance
			 allowance to persons performing qualifying work-study activitiesSection 3485(a)(4) of title 38, United
			 States Code, is amended by striking June 30, 2007 each place it
			 appears and inserting June 30, 2010.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
